PCIJ_AB_58_PolishAgrarianReform_DEU_POL_1933-07-29_ORD_01_IM_01_EN.txt. 180

THE AGRARIAN CASE (GERMANY AND POLAND).

ORDER DISMISSING THE GERMAN GOVERNMENT'S REQUEST
FOR THE INDICATION OF INTERIM MEASURES OF PROTECTION.

OPINION BY BARON ROLIN-JAEQUEMYNS

DISSENTING FROM THE ORDER
DISMISSING THE REQUEST FOR SUCH MEASURES,

(Translation. |

The undersigned judge is and remains in favour of the
indication of “interim measures’, pursuant to Article 41 of
the Statute and Article 57 of the Rules of Court, in respect
of the rights of landowners belonging to the German minorities
in certain parts of Poland, until the main question in regard
to those rights has been decided by the Court.

He holds that the indication of such “interim measures”
would considerably facilitate the een oe far as may be
necessary—of these rights in the form of their preservation,
rather than by compensation for their loss.

As however the question is one of expediency and not of
principle, he simply asks that his opinion in favour of the
indication of such interim measures should be expressly
ea together with the contrary majority decision of the

urt.

(Signed)  ROLIN-JAEQUEMYNS.

 

 
